



Exhibit 10.1





December 18, 2015
Neal Shear,
Cheniere Energy, Inc.,
700 Milam Street, Suite 1900,
Houston, TX 77002.


Dear Neal:
I am pleased to confirm the terms of your service as Interim Chief Executive
Officer and President of Cheniere Energy, Inc. (the “Company”).


1.Term. Your service under this letter agreement (this “Agreement”) began on
December 12, 2015 (the “Effective Date”) and will continue through June 15,
2016, unless terminated earlier by you or the Company or extended by mutual
agreement between you and the Company (the “Term”).


2.Your Position.


(a)Position and Duties. During the Term, you will serve as the Interim Chief
Executive Officer and President of the Company. As the Interim Chief Executive
Officer and President of the Company, you will report directly and solely to the
Board of Directors of Cheniere Energy, Inc. (the “Board”) and have all authority
and duties normally associated with these positions. In addition, to the extent
requested by the Company and approved by the relevant corporate process, you
agree to serve as a director, Interim Chief Executive Officer and/or Interim
President of Cheniere Energy Partners LP Holdings, LLC and/or Cheniere Energy
Partners GP, LLC, the general partner of Cheniere Energy Partners, L.P.
(together with the Company, the “Company Group”). Additionally, you will perform
the duties that are reasonably necessary to assist the Company in searching for
a permanent chief executive officer and president. You will be invited to attend
the meetings of the Board’s permanent chief executive officer search committee,
and will attend such meetings (either in person or by telephone or video
conference) subject to carrying out your other duties under this Agreement and
the other business activities in which you currently engage.


(b)Performance; Other Activities. You will use good faith efforts to discharge
your responsibilities under this Agreement to the best of your ability and
devote such business time and attention to the Company Group as you in good
faith determine appropriate for the performance of your responsibilities under
this Agreement. During the Term you may continue to engage in the business
activities in which you currently engage (including, for the avoidance of doubt,
the activities listed





--------------------------------------------------------------------------------





Mr. Neal Shear
 
-2-






on the attached Schedule) and in such other activities that, taken together with
your current business activities, do not materially interfere with your
performance of your responsibilities under this Agreement and are consistent
with the Company’s Code of Business Conduct and Ethics and your fiduciary
obligations.


(c)Location. The Company agrees that you may perform your duties at such
locations as you in good faith determine appropriate for your responsibilities
under this Agreement. For the avoidance of doubt, you agree to perform your
duties at the Company’s headquarters and to travel for Company Group business to
the extent you determine in good faith to be necessary for the performance of
your responsibilities under this Agreement.


3.Your Compensation.


(a)Salary. You will receive an annual base salary during the Term of $1,000,000
(your “Salary”), which will be paid to you in accordance with the Company’s
ordinary payroll policies.


(b)Incentive. You will receive a cash incentive payment of $1,500,000 (the
“Incentive Payment”) on June 15, 2016, unless a Forfeiture Event has occurred.
The term “Forfeiture Event” means, before the earliest to occur of (A) June 15,
2016, (B) the date on which a successor chief executive officer begins service
to the Company and (C) the consummation of a Change of Control (as defined in
the Company’s 2015 Long-Term Cash Incentive Plan (the “Plan”)), either (1) your
service under this Agreement is terminated by the Company for Cause (as defined
in clauses 3(e)(iii) (A)-(C) of the Plan as of the date hereof) or (2) you
voluntarily terminate your service under this Agreement other than for Good
Reason (as defined in the Incentive Award Agreement). For the avoidance of
doubt, if the Company terminates your employment without Cause or you resign for
Good Reason, you will receive the Incentive Payment in full.


(c)Phantom Equity Award. Effective as of the date of the Agreement, you will be
granted an award of 36,330 phantom units (the “Incentive Award”) under the Plan
that will vest and be payable on June 15, 2016, unless a Forfeiture Event has
occurred, and in the form attached to this Agreement (the “Incentive Award
Agreement”). For the avoidance of doubt, if the Company terminates your
employment without Cause or you resign for Good Reason, the Incentive Award will
vest and settle in full.


(d)Housing and Travel Stipend. During the Term, you will be entitled to a cash
stipend in an amount equal to $40,000 per month, which is intended to compensate
you for personal housing and travel expenses incurred by you in connection with
the performance of your duties to the Company.


(e)Accrued Director Compensation. You agree that the compensation and benefits
set forth in this Section 3 and Section 4 below constitute the compensation and
benefits to which you will be entitled for your services (including your
services as a director) to the Company Group during the Term. Any compensation
earned prior to the Effective Date (or that would have been earned for any
period prior to the Effective Date had you remained a non-employee director
through any applicable payment or vesting date) in respect of your service as a
member of the Board or any of its committees and as chairman of the Compensation
Committee of the Board will be paid or awarded to you on the regularly scheduled
dates. Any unvested equity awards granted to you prior to the Effective Date for
your service as a director will continue to vest and settle in accordance with
their terms as if you had remained a non-employee director through any
applicable vesting date.


--------------------------------------------------------------------------------





Mr. Neal Shear
 
-3-






4.Resources and Benefits During the Term.


(a)Office, Support and Business Expenses. During the Term, you will be provided
executive office space and administrative support at the Company’s headquarters
commensurate with your position. You will be reimbursed for any reasonable
business expenses incurred by you in performing your duties to the Company in
accordance with the Company’s policies. For the avoidance of doubt, you will not
be entitled to reimbursement for the personal expenses covered by the stipend
contemplated by Section 3(d).


(b)Employee Benefit Plans. During the Term, you will be entitled to participate
in each of the Company’s employee benefit and welfare plans on a basis
consistent with similarly situated executives of the Company.


(c)Indemnification. This Agreement in no way affects your Indemnification
Agreement with the Company dated June 19, 2015, which continues in full force
and effect. During the Term, the Company will indemnify you in all events at
least to the same extent it indemnified the Chief Executive Officer of the
Company as of December 11, 2015, including renewing any director and officer
insurance coverage as needed to comply with this Section 4(c).


(d)Stock Ownership Guidelines. Your service under this Agreement will not alter
the application of the Company’s stock ownership guidelines to you, which will
continue to apply to you as a non-employee director (and not as Chief Executive
Officer or President).


5.Service at Will. You or the Company may terminate your service under this
Agreement at any time for any reason, or for no reason. In addition, neither you
nor the Company Group is under any obligation to continue your employment beyond
the Term. You will not participate in any severance plan or arrangement of the
Company Group or otherwise be entitled to any severance on a termination of your
service under this Agreement for any reason.


6.General.


(a)Withholding. The Company may withhold from any payment to you any taxes that
are required to be withheld under any law, rule or regulation.


(b)Section 409A. This Agreement and the amounts payable under it are intended to
be exempt from or comply with the requirements of Section 409A of the Code
(“Section 409A”) and shall be interpreted, construed, and performed consistent
with such intent. To extent you would otherwise be entitled to any payment or
benefit under this Agreement that constitutes “deferred compensation” subject to
Section 409A, and that if paid or provided during the six months beginning on
the date of termination of your service would be subject to the Section 409A
additional tax because you are a “specified employee” (within the meaning of
Section 409A and as determined by the Company), the payment (together with any
earnings) or benefit will be paid or provided to you on the earlier of the
six-month anniversary of your date of termination or your death. In addition,
any payment or benefit due upon a termination of your service that represents
“deferred compensation” subject to Section 409A shall be paid or provided to you
only upon a “separation from service” as defined in Treas. Reg. § 1.409A-1(h).
Each payment under this Agreement shall be deemed to be a separate payment for
purposes of Section 409A.


--------------------------------------------------------------------------------





Mr. Neal Shear
 
-4-






(c)Entire Agreement. This Agreement, together with the Incentive Award
Agreement, is the entire agreement between you and the Company with respect to
the relationship contemplated by this Agreement and supersedes any earlier
agreement or term sheet, written or oral, with respect to the subject matter of
this Agreement. In entering into this Agreement, no party has relied on or made
any representation, warranty, inducement, promise or understanding that is not
in this Agreement. In the event of a conflict between the Plan or the Incentive
Award Agreement and this Agreement, this Agreement will control. Any amendment,
modification, restatement or supplement of the Plan made after the date of this
Agreement that is adverse to you will not be applicable to the Incentive Award
without your consent.


(d)Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived. No failure or delay
by you or the Company to exercise any right or remedy under this Agreement will
operate as a waiver, and no partial exercise of any right or remedy will
preclude any further exercise.


(e)Governing Law. This Agreement will be governed by and construed in accordance
with the law of the State of Texas applicable to contracts made and to be
performed entirely within that State.


(f)Attorney’s Fees. The Company will engage an attorney at its expense or
reimburse you any reasonable, documented attorneys’ fees incurred by you, in
either case in connection with the negotiation of this Agreement.


(g)Counterparts. This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.


*                     *                     *




--------------------------------------------------------------------------------





Mr. Neal Shear
 
-5-




The Board looks forward to your leadership. To indicate your agreement with the
foregoing, please sign and return this Agreement, which will become a binding
agreement on our receipt.


Very truly yours,
Cheniere Energy, Inc.


 
 
 
/s/ Nuno Brandolini  
 
 
 
By:
Nuno Brandolini
 
 
 
Title:
Chairman, Compensation Committee
 
 
 
 
of the Board of Directors







Accepted and agreed:




/s/ Neal Shear
Neal Shear




--------------------------------------------------------------------------------





Mr. Neal Shear
 
-6-




Schedule


•
Partner of SilverPeak Strategic Partners LP and SilverView

•
Director of GreenKey Resources

•
Advisor to the International Energy Exchange





--------------------------------------------------------------------------------





CHENIERE ENERGY, INC.
2015 LONG-TERM CASH INCENTIVE PLAN


PHANTOM UNIT AWARD AGREEMENT


1.    Award of Phantom Units. Cheniere Energy, Inc., a Delaware corporation
(“Company”), hereby awards to the undersigned Participant (“Participant”) a
cash-based award (the “Award”) of phantom units (the “Units”), each of which is
a notional unit of common stock, $0.003 par value per share, of the Company
(“Common Stock”), subject to and in accordance with the terms and conditions of
this Phantom Unit Award Agreement (this “Agreement”). The total number of Units
awarded to Participant pursuant to this Award is set forth on the signature page
hereto, and such Units shall be subject to vesting on the applicable vesting
date set forth herein. The Units hereunder are awarded effective as of the date
set forth on the signature page hereto (the “Grant Date”) under the Company’s
2015 Long-Term Cash Incentive Plan (as amended or restated from time to time,
the “Plan”). Unless otherwise defined in this Agreement, capitalized terms used
herein shall have the meanings assigned to them in the Plan.


2.     Effect of the Plan. The Units granted to Participant are subject to all
of the provisions of the Plan and this Agreement, together with all of the rules
and determinations from time to time issued by the Committee and/or the Board
pursuant to the Plan; provided, however, that in the event of a conflict between
any provision of the Plan and this Agreement, the provisions of this Agreement
shall control but only to the extent such conflict is permitted under the Plan.
Except as otherwise provided in a written agreement with Participant, the
Company hereby reserves the right to amend, modify, restate, supplement or
terminate the Plan without the consent of Participant, so long as such
amendment, modification, restatement or supplement shall not materially reduce
the rights and benefits available to Participant hereunder, and this Agreement
shall be subject, without further action by the Company or Participant, to such
amendment, modification, restatement or supplement unless provided otherwise
therein.


3.    Transferability. Participant shall not have any power or right to
transfer, assign, pledge, exchange, hypothecate, encumber or otherwise dispose
of any portion of any amount payable hereunder (by operation of law or
otherwise), other than the right to receive payment in settlement of Units
pursuant to Participant’s will or the laws of descent or distribution, and any
attempt to do so shall be null and void and unenforceable. Should Participant
die before receiving payment of amounts vested and payable under Paragraph 4,
such amounts shall be paid to Participant’s estate. The amounts payable
hereunder shall not be subject to attachment, garnishment, levy, execution or
any other legal or equitable process.





--------------------------------------------------------------------------------



4.    Vesting. The Units will vest and become payable in accordance with
Participant’s offer letter from the Company dated December 18, 2015 (the “Offer
Letter”).


For purposes of this Agreement and the Offer Letter, the term “Good Reason”
means termination of employment with the Company or an Affiliate by Participant
under any of the following circumstances, if the Company or such Affiliate fails
to cure such circumstances, if curable, within thirty (30) days after receipt of
written notice from Participant (the “Cure Period”) to the Company or such
Affiliate setting forth a description of such Good Reason (which notice shall be
provided by Participant to the Company or such Affiliate within thirty (30) days
following the occurrence of one or more of the following circumstances):


(1)    the removal from or failure to re-elect Participant to the office or
position in which he last served;


(2)    the assignment to Participant of any duties, responsibilities, or
reporting requirements materially inconsistent with his position with the
Company or an Affiliate, or any material diminishment, on a cumulative basis, of
Participant’s overall duties, responsibilities, or status;


(3)    a material reduction by the Company or an Affiliate in Participant's
annual base salary; or


(4)    the breach by the Company or an Affiliate of the Offer Letter (including,
without limitation, a determination by the Board or the Company that Participant
cannot continue to undertake the activities listed on the Schedule to the Offer
Letter in accordance with Section 2(b) of the Offer Letter while serving as
Interim Chief Executive Officer of the Company).


In the event that the Company or an Affiliate fails to remedy the condition
constituting Good Reason during the applicable Cure Period, Participant’s
“separation from service” (within the meaning of Section 409A of the Code) must
occur, if at all, within ninety (90) days following such Cure Period in order
for such termination as a result of such condition to constitute a termination
for Good Reason


5.    Time and Form of Payment. To the extent the Units shall become vested and
payable pursuant to Paragraph 4, Participant shall receive a payment in cash in
the amount (less applicable withholding) equal to the product of (a) the Fair
Market Value (as defined in the Plan) of a share of Common Stock on June 15,
2016 and (b) the number of Units that will become vested and payable on such
vesting date. Such cash payment shall be made as soon as

-2-



--------------------------------------------------------------------------------



administratively practicable following the applicable vesting date, but in no
event later than the sixtieth (60th) day following the date on which vesting
occurs.


6.    Ownership Rights. A Unit is a notional unit of Common Stock of the Company
and, as a result, does not provide or give rise to any right to a share of
Common Stock or to receive the Fair Market Value of a share of Common Stock
except as specifically provided in this Agreement. The value of any distribution
(whether in cash, Common Stock, Units or otherwise) paid or delivered by the
Company on a share of Common Stock during the period between the Grant Date and
June 15, 2016 will be multiplied by the number of Units that vest and will be
paid to Participant in cash at the time the payment with respect to the Units is
made to Participant in accordance with Paragraph 5.


7.    Adjustments. In the event of any distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
split, reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of Company, or other similar transaction or event affects the Common
Stock, then the Company shall, in such manner as it may deem equitable, make
adjustments to the terms and provisions of this Agreement in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available hereunder.


8.    Certain Restrictions. By accepting this Award, Participant acknowledges
that he or she has received a copy of the Plan and agrees that Participant will
enter into such written representations, warranties and agreements and execute
such documents as the Company may reasonably request in order to comply with
applicable securities and other applicable laws, rules or regulations, or with
this document or the terms of the Plan.


9.    Amendment and Termination; Waiver. This Agreement, together with the Plan
and the Offer Letter, constitutes the entire agreement by Participant and the
Company with respect to the subject matter hereof, and supersedes any and all
prior agreements or understandings between Participant and the Company with
respect to the subject matter hereof, whether written or oral. Except as
provided otherwise in Paragraph 2, this Agreement may not be amended or
terminated by the Company without the written consent of Participant, provided
Company may amend this Agreement unilaterally if the Company determines that an
amendment is necessary to comply with applicable law (including the requirements
of the Code). Any provision for the benefit of the Company contained in this
Agreement may be waived in writing, either generally or in any particular
instance, by the Company. A waiver on one occasion shall not be deemed to be a
waiver of the same or any other breach on a future occasion.

-3-



--------------------------------------------------------------------------------



10.    Unsecured Obligation. The Company’s obligation under this Agreement shall
be an unfunded and unsecured promise. Participant’s right to receive the
payments and benefits contemplated hereby from the Company under this
Arrangement shall be no greater than the right of any unsecured general creditor
of the Company, and Participant shall not have nor acquire any legal or
equitable right, interest or claim in or to any property or assets of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between Participant and the Company or any other person.


11.    No Right To Continued Employment. Neither the Award nor anything in this
Agreement shall confer upon Participant any right to continued employment with
the Company (or its Affiliates or their respective successors) or shall
interfere in any way with the right of the Company (or its Affiliates or their
respective successors) to terminate Participant’s employment at any time.


12.    Tax Matters; No Guarantee of Tax Consequences. All payments under the
terms of the Agreement shall be subject to, and reduced by, any amount of
federal, state and local income, employment and other taxes required to be
withheld by the Company in connection with such payments. The Agreement is
intended to be exempt from, or to comply with, the requirements of Section 409A
of the Code, and the Agreement shall be interpreted accordingly; provided that
in no event whatsoever shall the Company or any of its Affiliates be liable for
any additional tax, interest or penalties that may be imposed on a Participant
by Section 409A of the Code or any damages for failing to comply with Section
409A of the Code. The Company makes no commitment or guarantee to Participant
that any federal or state tax treatment will apply or be available to any person
eligible for benefits under this Agreement.


13.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware to the extent federal law does not
supersede and preempt Delaware law (in which case such federal law shall apply).


14.    Severability; Interpretive Matters. In the event that any provision of
this Agreement shall be held illegal, invalid, or unenforceable for any reason,
such provision shall be fully severable, but shall not affect the remaining
provisions of this Agreement, and this Agreement shall be construed and enforced
as of the illegal, invalid, or unenforceable provision had never been included
herein. Whenever required by the context, pronouns and any variation thereof
shall be deemed to refer to the masculine, feminine, or neuter, and the singular
shall include the plural and vice versa. The captions and headings used in the
Agreement are inserted for convenience and shall not be deemed a part of the
Agreement granted hereunder for construction or interpretation.

-4-



--------------------------------------------------------------------------------



15.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.


[Remainder of Page Blank - Signature Page Follows]







-5-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date indicated below.




COMPANY:
CHENIERE ENERGY, INC.
By:
 
 
Name:
 
Title:
 





I hereby accept the Award subject to all of the terms and provisions hereof. I
acknowledge and agree that the Award shall vest and become payable, if at all,
only during the period of my continued service with the Company or as otherwise
provided in the Agreement (not through the act of issuing the Award).




PARTICIPANT:
 
By:
 
 
Name:
 Neal Shear











Total Number of Units: 36,330
Grant Date: December 18, 2015




[Signature Page -Phantom Unit Award Agreement ]

-6-

